Citation Nr: 0838351	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-17 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for vitreous floaters.

2.  Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1988 to 
November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for vitreous floaters and 
migraine headaches.  
The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board acknowledges receipt of additional statements and 
evidence the veteran submitted in October 2008.  However, 
after considering that submission, the Board finds that 
remand is still warranted for the reasons discussed below.  
On remand, that newly submitted evidence should be considered 
when readjudicating the veteran's claims.  

Migraine Headaches

In his July 2005 statement, the veteran contended that the 
headaches that he currently experiences have the exact same 
visual and other symptoms as he experienced in service.  

Service medical records show that the veteran complained of 
frequent and severe headaches at examinations conducted in 
December 1997 and July 1998.  On the Reports of Medical 
History, it was noted that his headaches were thought to 
result from eye strain from excessive computer use and were 
not currently disabling.  On examination, no abnormalities 
were noted.  The veteran received no treatment for headaches 
or migraines during service.

In June 2005, the veteran's private physician diagnosed him 
with migraine headaches.  This physician's note indicates a 
history of onset of headaches at the age of four or five, 
with the headaches resuming when the veteran was in his 
twenties.  In March 2006 and June 2006 statements, this same 
physician opined that the veteran's headaches were not caused 
by his military service, but had their onset during his 
enlistment.  

On a November 2005 VA examination, the veteran was again 
diagnosed with migraine headaches.  However, the examiner 
failed to provide an opinion as to whether the veteran's 
migraine headaches are related to his service.  The Board 
finds that examination is inadequate for rating purposes.  
However, the private physician's opinions are also not 
adequate because they do not appear to be on a complete 
review of the record and is based solely upon the veteran's 
reported history without discussing the fact that the in-
service reports related his headaches to eye strain.

Thus, in order to make an accurate assessment of the 
veteran's entitlement to service connection for his migraine 
headaches, it is necessary to have a medical opinion based 
upon a thorough review of the record that reconciles the 
question of whether the veteran's migraine headaches are 
related to service.  The Board thus finds that an examination 
and opinion addressing the veteran's confirmed migraine 
headaches and the etiology of this disorder is necessary in 
order to fairly decide the merits of the veteran's claim.  

Vitreous Floaters

In his July 2005 statement, the veteran contended that he 
acquired vitreous floaters in the military and that the 
floaters increased therein.  The service medical records show 
that the veteran was seen in Optometry in April 1993 and 
complained of seeing stationary spots in his eyes, which he 
could see when looking in certain directions.  The assessment 
was positive for floaters.  However, at subsequent 
examinations, including his separation examination, the 
veteran failed to report a history of or complain of floaters 
in his eyes.  Eye examinations were normal.  

In a May 2005 VA treatment note, the veteran was noted to 
complain of increasing floaters in his eyes that obstructed 
his vision.  Assessment was positive for floater and 
decreased visual acuity, although there is no indication 
whether his decreased visual acuity was caused by the 
floaters.  A March 2006 private treatment note shows that the 
veteran's chief complaint was trouble driving at night and 
seeing spots in his visual field from time to time.  The 
private physician opined that the floaters were of chronic 
origin and had been in the veteran's visual field for years 
since his military service.  

Despite this evidence, a VA examination was not obtained.  In 
order to make an accurate assessment of the veteran's 
entitlement to service connection for his vitreous floaters, 
it is necessary to have a medical opinion based upon a 
thorough review of the record that reconciles the question of 
whether it is related to service.  The Board thus finds that 
a VA examination and opinion addressing the veteran's current 
vitreous floaters and whether they are etiologically related 
to his service in order to fairly decide the merits of the 
veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination related to 
his claim for migraine headaches.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current migraine headaches are 
etiologically related to any injury or 
disease incurred during the veteran's 
period of active service, to include 
his complaints of headaches during 
service.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review and the examination 
report should note that review.  

2.  Schedule the veteran for an 
appropriate VA examination related to 
his claim for vitreous floaters.  All 
necessary diagnostic testing and 
studies should be conducted.  After 
reviewing the claims file and examining 
the veteran, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current vitreous floaters are 
etiologically related to any injury or 
disease incurred during the veteran's 
period of active service, to include 
the veteran's complaints of floaters 
during service.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for any opinions 
expressed should be provided.  The 
claims folder should be made available 
to the examiner for review and the 
examination report should note that 
review.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

